 Case 2:20-cv-02533-JTF-atc Document 8 Filed 10/14/20 Page 1 of 3                        PageID 38




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


  MARCHELLO MOORE,                                   )
                                                     )
         Plaintiff,                                  )
                                                     )       No. 2:20-cv-02533-JTF
                                                     )
  v.                                                 )
                                                     )
  FEDERAL BUREAU OF PRISONS,                         )
  ET AL.,                                            )
                                                     )
          Defendants.                                )


ORDER GRANTING MOTION TO RESCIND IN FORMA PAUPERIS STATUS (ECF 5),
   GRANTING MOTION FOR EXTENSION TO PAY FILING FEE (ECF NO. 7),
                              AND
  DIRECTING PAYMENT OF $400 CIVIL FILING FEE WITHIN THIRTY DAYS


       On July 20, 2020, Plaintiff Marchello Moore, Federal Bureau of Prisons register number

27052-076, who is incarcerated at the Federal Correctional Institution (FCI) in Memphis,

Tennessee, filed a pro se complaint pursuant to 28 U.S.C. § 1331 and a motion for leave to proceed

in forma pauperis. (ECF Nos. 1 & 2.) On July 22, 2020, the Court granted Plaintiff leave to

proceed in forma pauperis and assessed the $350 filing fee (Filing Fee) in accordance with the

PLRA. (ECF No. 4 (the July 22 Order).) The July 22 Order also directs payment of the Filing Fee

from Plaintiff’s inmate trust fund account at FCI. (Id. at PageID 31.) Just seven days later, Plaintiff

filed a motion “to rescind both orders granting leave to proceed in forma pauperis and instead

grant the Plaintiff a 60 day [extension] to pay both of the filing fees in full.” (ECF No. 8 at PageID

33 (Rescission Motion).) Alternatively, Plaintiff asks that, if the Court is not willing to grant his

rescission request, “the Court take this motion/request as being moot.” (Id.)
 Case 2:20-cv-02533-JTF-atc Document 8 Filed 10/14/20 Page 2 of 3                     PageID 39




       In other words, Plaintiff now seeks to rescind the very relief that he not only pursued but

was also granted. (See ECF Nos. 2 & 4.)

       Plaintiff does not explain why he seeks leave to abandon his pauper status in this case. In

his IFP Filing, he had stated: “Family sends money to … buy food from commissary. Due to

COVID-19, money will be limited or none.” (ECF No. 2 at PageID 26.) This statement, if used

as context to his Rescission Motion, could suggest that he filed that Motion in the interests of

managing the availability of funds in his prison trust account. His most recent motion as to the

Filing Fee suggests that his family intends to pay it. (ECF No. 7 at PageID 36 (“There has been a

tragedy that prevented my family from paying the Fee”).) However, the Court makes no findings

on these particular issues.

       Despite Plaintiff’s failure to suggest good cause for his Rescission Motion, the Court

recognizes his right as a litigant to determine, within reason, the manner by which he appears in

and prosecutes this suit. That said, the Court has an interest in guaranteeing that litigants: (1)

recognize their obligations to timely prosecute the actions they initiate; and (2) avoid vexatiously

protracting proceedings to the unfair prejudice of adversaries and the Court.

       Balancing all of the foregoing considerations, the Court hereby GRANTS Plaintiff’s

Rescission Motion (ECF No. 5) to the extent he seeks to vacate the July 22 Order granting him in

forma pauperis status. The Court also GRANTS his motion for extension of time to pay the Filing

Fee, given the circumstances he suggests in his motion. (ECF No. 7.) The Court DENIES the

Rescission Motion (ECF No. 5) to the extent he seeks a sixty day extension to pay the civil filing

fee. The order granting Plaintiff pauper status and directing payment of the Filing Fee by

deductions from his inmate trust account (ECF No. 4) is VACATED.




                                                 2
 Case 2:20-cv-02533-JTF-atc Document 8 Filed 10/14/20 Page 3 of 3                        PageID 40




        It is further ORDERED that the Plaintiff shall submit the entire $400 filing fee1 within

thirty days after the date of this order.

        It is further ORDERED that the FCI-Memphis and the Clerk of the Court shall abandon

efforts to collect the Filing Fee in this case. The Clerk is directed to serve a copy of this order on

the warden of the FCI-Memphis and on the official in charge of prison trust accounts at FCI-

Memphis.

        If Plaintiff fails to abide by the requirements of this order, the Court may impose

appropriate sanctions, up to and including dismissal of this action, without any additional notice

or hearing by the Court. Plaintiff is further advised that future requests for extensions of time in

connection with his pauper status and Filing Fee payment will be summarily dismissed.

        IT IS SO ORDERED, this 14th day of October, 2020.

                                                s/John T. Fowlkes, Jr.
                                               JOHN T. FOWLKES, JR.
                                               UNITED STATES DISTRICT JUDGE




        1
          Twenty-eight U.S.C. § 1914(a) requires a civil filing fee of $350. In addition, § 1914(b)
requires the clerk to “collect from the parties such additional fees...as are prescribed by the Judicial
Conference of the United States.” The Judicial Conference has prescribed an additional
administrative fee of $50 for filing any civil case, except for cases in which the Plaintiff is granted
leave to proceed in forma pauperis under 28 U.S.C. § 1915. As the Court is granting Plaintiff’s
request to rescind his in forma pauperis status in this case, he is liable for the additional $50 fee.
                                                   3
